Citation Nr: 0947999	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  09-13 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1969 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied, in pertinent part, service connection for 
tinnitus.  

In October 2009 the Board received correspondence advising of 
a change in representation.  Since the appeal is being 
remanded, this matter is referred back to the RO for 
appropriate action.  See 38 C.F.R. § 14.631.  In addition, a 
claim of entitlement to service connection for Meniere's 
disease was raised in the Veteran's December 2008 notice of 
disagreement.  The RO has not yet adjudicated that issue and 
it is also referred back for appropriate action.


REMAND

In April 2009 the Veteran's appeal was certified to the 
Board.  In correspondence received by the Board in October 
2009 the Veteran requested a hearing before a member of the 
Board at a local VA office (Travel Board Hearing).  This 
request was made prior to a decision in the matter.  In 
accordance with 38 C.F.R. §§ 20.1304 the matter is remanded 
so that the Veteran can be scheduled for a hearing before the 
Board.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the Veteran for a hearing before 
a Veterans Law Judge sitting at the RO in 
Salt Lake City and provide adequate notice 
to the Veteran of said in accordance with 
38 C.F.R. § 19.76.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


